Exhibit 10.14(a)





ExpressJet Holdings, Inc.


Non-Employee Director Compensation


            The following compensation schedule applied to directors who were
not employees of the Company in 2009:1



Annual Retainers



The highest applicable annual retainer amount of the amounts set forth below:



Director

           

$36,000 per year

Committee Chair (other than Audit)

 

$45,000 per year

Audit Committee Chair

 

$49,500 per year

Chairman of the Board

 

$54,000 per year



Meeting Fees



Each board meeting physically attended (Chair)

 

$2,700

Each board meeting physically attended (non-Chair)     

   

$1,800

Each committee meeting physically attended

 

$1,800

Each board or committee meeting, telephonic participation

 

$   900

Reimbursement of appropriate out-of-pocket expenses

 

 



Stock Grants*



     

• 

$31,500 fair market value of restricted shares upon initial election to Board

 

• 

$31,500 Black-Scholes value of stock options upon initial election to Board

 

• 

$31,500 fair market value of restricted shares following each annual
stockholders meeting

 

• 

$31,500 Black-Scholes value of stock options following each annual stockholders
meeting



The directors voluntarily elected in 2009 to forego annual grants, instead
opting for an Annual Incentive Fee in the amount of $63,000 and participation in
the ExpressJet Airlines 2009 Treasury Stock Purchase Plan.



Flight Benefits



            Benefits described in the Form of Amended and Restated Letter
Agreement relating to certain flight benefits between the Company and our
non-employee directors for whom we are able to secure such benefits (previously
filed).

1 The compensation reflected in this summary reflects amounts that were payable
following voluntary reductions taken in 2008.